Reasons for Allowance
Claims 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 18, applicant has drafted previous claims 16 and 17 into independent form into claim 18, and thus, the reasons for allowance of claim 18 are the same as those previously set forth on page 9 of the Office action mailed 20 July 2021.  Claims 19-23 depend from claim 18, and thus incorporate the allowable subject matter thereof.
With regard to claim 24, applicant has redrafted previous claim 14 to encompass the bottle and dispenser with additional limitations.  The only previous outstanding rejection of claim 14 was a provisional nonstatutory double patenting rejection in view of claim 14 of copending application no. 16/559,234. However, applicant canceled claim 14 in copending application no. 16/559,234, thus rendering the provisional nonstatutory double patenting rejection moot.  Accordingly, claim 24 is considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754